                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WE3躙                                 THCAROLNA cHttb鷺
                                               灘    ∬ 得酬
                                                                                                       ,NC
                                      DOCKET NO.:3:1 9cr1 81                               FEB ■32020

 UNITED STATES OF AMERICA                                                            US DiSTRiCT coURT
                                                                              .   WESTERN DISTRiCT OF NC
     V.                                                             CONSENT ORDER AND
                                                                 JUDG卜 〔ENT OFFOMEITU田
 ANTWONEJAMILIUS HOWARD

         BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        1. The following property is forfeited to the United States pursuant to l8 U.S.C . S 924
andlor 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific assets is subjectto any
and all third party petitions under 21 U.S.C. $ 853(n), pending final adjudication herein:

          One Remington Arms Company, 870 Super l{.ag 12 gauge shotgun, serial number
          RS36085H seized from Defendant on or about September 25,,2018

       2. The United States Marshals Service, the investigative agency, andlor the agency
contractor is authorized to take possession and maintain custody of the above specihc asset(s).

          3.     If
                  and to the extent required by Fed. R. Crim. P.32.2(b)(6),21U.S.C. $ 853(n),
andlor other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identiff, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

          6.    As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.
         The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
U.S.C. 5 924 and/or 28 U.S.C. $ 2a61(c). The Defendant hereby waives the requirements of Fed.
R. Crim. P.32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regardin g any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

R. ANDREW MURRAY
LINITED STATES ATTORNEY



                                                      ANTWON
Assistant United States Attorney




SigncdthisthcttdayOfFcbruary,2020.




                                              UNITED STATES
